COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



PATRICIA GERARDS,
 
                            Appellant,
 
v.
 
DIETER GERARDS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00126-CV
 
Appeal from the
 
383rd
  District Court 
 
of El
  Paso County, Texas 
 
(TC#2011CM5594) 
 



 
MEMORANDUM  OPINION
            This
case is before the Court on our own motion to determine whether it should be
dismissed for want of prosecution.  We
dismiss.
            On
October 24, 2012, without an order, this Court denied Appellant’s fourth motion
for extension to file a brief.  No brief
has been filed by Appellant.  The Clerk
of this Court notified the parties, pursuant to Rule 38.3 of the Texas Rules of
Appellate Procedure, that the Court would dismiss the appeal for want of
prosecution unless any party could show grounds for continuing the appeal
within ten (10) days of the date of the letter. 
No response was received by either party to this letter.
Pursuant
to Tex.R.App.P. 38.8(a)(1),
we dismiss this case for want of prosecution.
 
November 28, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.